United States Court of Appeals
      for the Federal Circuit
                ______________________

                 TARELL JOYNER,
                 Claimant-Appellant,

                           v.

              ROBERT A. MCDONALD,
            Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2013-7126
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-3700, Judge Lawrence B.
Hagel.
               ______________________

             Decided: September 12, 2014
               ______________________

    RACHEL M. MCKENZIE, Orrick, Herrington & Sutcliffe
LLP, of Washington, DC, argued for claimant-appellant.
With her on the brief was ERIC A. SHUMSKY. Of counsel
on the brief were BARTON F. STICHMAN and PATRICK A.
BERKSHIRE, National Veterans Legal Services Program, of
Washington, DC.

    TARA K. HOGAN, Senior Trial Counsel, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for respond-
ent-appellee. With her on the brief were STUART F.
2                                      JOYNER   v. MCDONALD



DELERY, Assistant Attorney General, BRYANT G. SNEE,
Acting Director, and SCOTT D. AUSTIN, Assistant Director.
Of counsel on the brief were DAVID J. BARRANS, Deputy
Assistant General Counsel, and MARTIE ADELMAN, Attor-
ney, United States Department of Veterans Affairs, of
Washington, DC.
                 ______________________

    Before PROST, Chief Judge, MOORE, and CHEN, Circuit
                          Judges.
MOORE, Circuit Judge.
    Tarell Joyner appeals from the decision of the Court
of Appeals for Veterans Claims (Veterans Court) denying
his claim for compensation for neck pain. Because the
Veterans Court misinterpreted 38 U.S.C. § 1117, we
vacate and remand.
                       BACKGROUND
    Mr. Joyner served in the Marine Corps and completed
one tour of duty in the Persian Gulf. During service, Mr.
Joyner was treated twice for neck pain. However, his
separation from service examination indicated that his
neck was “normal.”
     Mr. Joyner later filed a claim with the Department of
Veterans Affairs (VA) for disability compensation for
chronic neck pain and other conditions. The VA regional
office denied his claim for benefits for his neck pain. The
Board of Veterans’ Appeals (Board) affirmed, concluding
that Mr. Joyner did not have a diagnosed neck condition
and thus was not entitled to service connection under 38
U.S.C. § 1110—a general provision that provides compen-
sation for disabilities suffered in the line of duty. In re
Joyner, No. 08-03 962, slip op. at 20–21 (Bd. Vet. App.
Sept. 28, 2011). Mr. Joyner appealed to the Veterans
Court, arguing that the Board erred by failing to consider
whether he is entitled to service connection under 38
JOYNER   v. MCDONALD                                       3



U.S.C. § 1117—an additional disability compensation
provision that applies to Gulf War Veterans. The Veter-
ans Court held that Mr. Joyner is not entitled to compen-
sation under § 1117 because pain does not constitute a
disability. Joyner v. Shinseki, No. 11-3700, 2013 WL
2157239, at *4 (Vet. App. May 20, 2013).
   Mr. Joyner appeals the Veterans Court’s decision. We
have jurisdiction pursuant to 38 U.S.C. § 7292(a).
                        DISCUSSION
    We review legal determinations of the Veterans Court
de novo. Rodriguez v. Peake, 511 F.3d 1147, 1152 (Fed.
Cir. 2008). We do not review the underlying factual
determinations or application of law to facts. Id.
    We hold that the Veterans Court erred in concluding
that pain cannot evidence a qualifying chronic disability
under § 1117. Section 1117 provides that the Secretary
may pay compensation “to a Persian Gulf Veteran with a
qualifying chronic disability that became manifest” “dur-
ing service on active duty . . . in the Southwest Asia
theater of operations.” 38 U.S.C. § 1117(a). A “qualifying
chronic disability” is a “chronic disability” that may result
from “[a]n undiagnosed illness.”         Id. § 1117(a)(2)(A).
Symptoms that “may be a manifestation of an undiag-
nosed illness” include “muscle pain” and “joint pain.” Id.
§ 1117(g)(4), (5). Thus, the plain language of § 1117
makes clear that pain, such as muscle pain or joint pain,
may establish an undiagnosed illness that causes a quali-
fying chronic disability. The regulation implementing
§ 1117, 38 C.F.R. § 3.317, likewise states that “muscle
pain” or “joint pain” “may be manifestations of undiag-
nosed illness.” 38 C.F.R. § 3.317(b)(4), (5).
    The government concedes that pain as a manifesta-
tion of an undiagnosed illness can constitute a disability
under § 1117, but asserts that any error in the Veterans
Court’s decision was harmless. Appellee’s Br. 20; Oral
4                                        JOYNER   v. MCDONALD



Argument        at       12:33–58,       available      at
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
13-7126.mp3. We disagree. The Veterans Court’s pro-
nouncement that pain “does not constitute a disability”
pervades its analysis. Joyner, 2013 WL 2157239, at *4.
     The government also argues that § 1117 imposes a
burden on a veteran to demonstrate that a medical pro-
fessional has eliminated all possible diagnoses before the
veteran can be compensated for a disability stemming
from an undiagnosed illness pursuant to § 1117(a)(2)(A).
Oral Argument at 20:16–59, 24:11–25:19. We are cogni-
zant of the fact that a “qualifying chronic disability” is one
that “[b]y history, physical examination, and laboratory
tests cannot be attributed to any known clinical diagno-
sis.” 38 C.F.R. § 3.317(a)(1)(ii). However, this does not,
as the government contends, compel the conclusion that a
veteran must be subjected to all possible medical testing
available and then “diagnosed” with an “undiagnosed
illness” after all possible medical conditions have been
ruled out. In promulgating the final rule, § 3.317, the VA
explained:
    The regulation does not require that physicians
    make such a diagnosis. Physicians should simply
    record all noted signs and reported symptoms,
    document all clinical findings, and provide a diag-
    nosis where possible. If the signs and symptoms
    are not characteristic of a known clinical diagno-
    sis, the physician should so indicate. This con-
    forms with the usual standards of medical
    practice.
Compensation for Certain Undiagnosed Illnesses, 60 Fed.
Reg. 6661, 6662 (Feb. 3, 1995). The statute and regula-
tion require only that the veteran has been evaluated and
no diagnosis could be made concerning the cause of the
qualifying chronic disability. Section 1117 affords com-
pensation for a “Persian Gulf veteran who exhibits objec-
JOYNER   v. MCDONALD                                   5



tive indications of a qualifying chronic disability.” 38
C.F.R. § 3.317(a)(1). Objective indications include both
objective evidence perceptible to an examining physician
and “other, non-medical indicators that are capable of
independent verification.” Id. § 3.317(a)(3). Non-medical
indicators include evidence such as time lost from work,
the veteran having sought treatment for his symptoms,
and changes in the veteran’s appearance, physical abili-
ties, and mental or emotional attitude. Compensation for
Certain Undiagnosed Illnesses, 60 Fed. Reg. at 6663. We
remand to the Veterans Court to analyze whether Mr.
Joyner has an undiagnosed illness and whether he satis-
fies the remaining elements under § 1117 to establish
entitlement to compensation. 1
                       CONCLUSION
    Because the Veterans Court erred in concluding that
pain cannot evidence a disability under § 1117, we vacate
and remand to the Veterans Court for further proceedings
in accordance with this opinion.
             VACATED AND REMANDED




   1    We do not decide Mr. Joyner’s arguments concern-
ing 38 U.S.C. § 1110 because Mr. Joyner did not appeal
that issue to the Veterans Court.